 NORTHEAST COASTAL, INC.441aforesaid appropriate unit,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.5.The aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Textile Workers ofAmerica as the exclusive representative of the employees in the bargaining unitdescribed below.WE WILL, upon request, bargain with United Textile Workers of Americaas the exclusive representative of all the employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours, and other conditionsof employment, and if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is:All production and maintenance employees employed at our plant inSalisbury,North Carolina, including inspectors, shipping clerks, janitors,and the machinist, but excluding office employees and supervisors as de-fined in the Act.LEISURE LADS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Northeast Coastal,Inc.andThomas Donkis.Case No. 2-CA-5971.August 12, 1959DECISION AND ORDEROn April 22, 1959, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, only the GeneralCounsel filed exceptions which are directed to remedial portions ofthe Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case and124 NLRB No. 60. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the modifications set forth below.The Trial Examiner found that the Respondent violated Section8(a) (3) and (1) of the Act by discriminatorily paying higher wagesto members of Local 282 of the Teamsters than it paid to employeesperforming the same work who were not members of that union.Hefurther found that the Respondent similarly violated the Act by con-tributing money to Local 282's welfare trust fund and pension trustfund for the benefit of employee members, without making com-parable provisions for nonmember employees.No exceptions werefiled to these findings, which we adopt.To remedy these unfair labor practices, the Trial Examiner recom-mended, among other things, that the Respondent be ordered to ceaseand desist from making contributions to the above-mentioned welfareand pension trust funds or any like or related fund for the benefit ofLocal 282's members only. In accordance with the General Counsel'srequest, we find it a more appropriate remedy to direct the Respond-ent to cease and desist from making such contributions without pro-viding for the employees who are not members of Local 282 equivalentcoverage and benefits under these funds, or under some other planwhich is actuarily sound.The General Counsel also excepts to the Trial Examiner's refusalto provide affirmative relief to nonmember employees who were dis-criminated against by reason. of the Respondent's failure to providecoverage and benefits equivaent to those given employee membersunder the welfare and pension trust funds.'The Trial Examinerwas of the opinion that neither he nor the Board possessed the powerto afford such relief.We do not agree.2Where, as here, an employerdenies certain employment benefits to employees solely because theyare not members of a union, but grants such benefits only to membersof that organization, it is only equitable that the nonmembers be giventhe same or equivalent benefits which they would otherwise have en-joyed,were it not for their nonmembership.Effectuation of thepolicies of the Act requires it.3 Indeed, the Trial Examiner, in effect,recognized the appropriateness of equal treatment for members andnonmembers in his recommended cease-and-desist order mentionedabove.Accordingly, we shall direct the Respondent to make wholethe employees discriminated against for any financial loss sufferedby reason of the Respondent's failure to provide coverage and benefitscomparable to those given to members of Local 282 under the welfare1We adopt the Trial Examiner's recommendation with respect to making whole theemployees who were denied the higher wages because they werenot membersof Local282.9 Phelps DodgeCorp. v. N.L.R.B.,313 U.S. 177, 193.a Cf. Local 140, Bedding, Curtain & Drapery Workers Unionetc. (EnglanderCompany,Inc.),109 NLRB 326, 329;JimO'Donnell,Ind.,123 NLRB 1639. NORTHEAST COASTAL, INC.443and pension trust funds. In addition, if the Respondent continues toprovide pension benefits for employee members and to make contribu-tions to Local 282's pension trust fund on behalf of such employees,we shall also direct the Respondent to make similar arrangementswith Local 282 for comparable benefits to be accorded to the non-members, if Local 282 is willing to do so, or to provide for comparablebenefits in some other pension plan which is actuarily sound.More-over, the Respondent shall pay into such pension fund, on behalf ofeach nonmember employee, such sums of money required to securesimilar pension benefits for each nonmember employee for the periodof his ' discrimination.If,however, the Respondent discontinuesgranting pension benefits to employee members of Local 282, thenthe Respondent shall pay to each nonmember employee discriminatedagainst such sum of money it would have had to pay into 'a pensionfund to provide comparable pension benefits for him beginning withthe date of his discrimination to the date of discontinuance of pen-sion benefits.We find that the foregoing remedy will place the non-member employees in substantially the same position as memberemployees.As we are persuaded that the Respondent's past conduct in viola-tion of Section 8(a) (1) and (3) of the Act reveals an attitude ofopposition to the purposes of the Act, we find that there exists apotential threat of future violations and shall, therefore, include abroad cease-and- desist provision in our Order.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, NortheastCoastal, Inc., New York, New York, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Encouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Inde-pendent, Local No. 282, or any other labor organization of its em-ployees, by discriminating against employees in regard to their hireand tenure of employment, or any term or condition of employment,because of their nonmembership in such organization.(b)Making contributions to the said Union's welfare trust fundand pension trust fund or any like or related funds for employeeswho are members of said Union, without providing equivalent cover-age and benefits under said funds or under some other plan which isactuarily sound, on behalf of employees who are not members of thatUnion. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Promising its employees economic benefits and other benefitsif they become members of the Union, and threatening employees withlower pay, discharge, or other reprisals if they do not become membersof the Union.(d)Telling employees to become members of the Union, switchingemployees from job to job, turning employees off jobs because of theirnonmembership in that Union, and interrogating employees as totheir union membership in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1) of the Act.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist the above Union or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities except to theextent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as au-thorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate' the policies of the Act :. (a) " Make whole Thomas Donkis and all other employees who werenot members of International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, Local No. 282,for any loss of pay and welfare and pension benefits they may have,suffered by reason of the Respondent's discrimination against them,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy" as modified in the Board's decision.(b)Preserve and make available to the Board or its agents uponTequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze and compute the amount ofback pay and other moneys due under the terms of this Order.(c)Post at its place of business in New York, New York, copiesof the notice attached hereto as "Appendix." 4Copies of such notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and maintained by it for atleast 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotice is not altered, defaced, or covered by any other material.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." NORTHEAST COASTAL, INC.445(d)Notify thesaid Regional Director for the Second Region inwriting, within 10 days from the date of this Order, as to what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that :WE WILL NOT encourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent, Local No. 282, or any other labor or-ganization of our employees, by discriminating in regard to thehire and tenure of employment, or any term or condition of em-ployment, of any of our employees because of their nonmember-ship in such organization, particularly we will not pay employeemembers of the above Union wage rates greater than those paidnonmembers of this Union when our employees are doing thesame or similar work.WE WILL NOT make contributions to the said Union's welfaretrust fund and pension trust fund or any like or related fundsfor our employees who are members of that Union, without pro-viding equivalent coverage and benefits under said funds or undersome other plan which is actuarily sound, on behalf of ouremployees who are not members of that Union.WE WILL NOT promise our employees economic benefits andother benefits if they become members of the above Union orthreaten our employees with lower pay, discharge, or other re-prisals if they do not become members of the above Union.WE WILL NOT tell employees to become members of the aboveUnion, or switch employees from job to job, or turn employeesoff jobs because of their nonmembership in the above Union, orquestion employees as to their union membership, in a mannerconstituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self -organization,to form labor organizations, to join or assist the above Union orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activi-ties for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree- 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDinent requiring membership' in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act.WE WILL make whole Thomas Donkis and all other employeeswho were not members of International Brotherhood of 'Team-sters, Chauffeurs,Warehousemen and Helpers of America, Inde-pendent, Local No. 282, for any loss of pay and welfare and pen-sion benefits they may have suffered by reason of our discrimi-nation against them.All our employees are free to become or refrain from becomingmembers of the above Union or any other labor organization.NORTHEAST COASTAL, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding began with the filing of a charge on June 2, 1958, by ThomasDonkis, and, with all parties represented, was heard .before the duly designated TrialExaminer in New York, New York, on February 24, 1959, on complaint of theGeneral Counsel and answer of Northeast Coastal, Inc., herein called the Respondent.The first majorissue inthe case is whether Respondent violated Section 8 (a) (1)and (3) of the National Labor Relations Act, as amended, herein called the Act,by paying employees more money if they were members of one local union thanif they were members of another local. The second major issue is whether the samesections of the Act were violated when similar disparate treatment of employees asto welfare funds and pension funds were given employees dependent upon theirunion affiliation.Other issues such as jurisdiction, remedy, and posting are disposedof herein.At the close of the hearing, Respondent made five separate motions to dismiss thecomplaint.Disposition of these motions, upon which ruling was reserved at theconclusion of the hearing, is made by the following findings, conclusions, andrecommendations.After the hearing had closed, the General Counsel, on February25, 1959, moved to conform the pleading to the proof and served a copy of saidmotion on Respondent and Respondent's counsel.There being no objection to thismotion, it is hereby granted.The parties presented oral argument but did not file briefs.Upon the entire record, I hereby make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, is engaged at its principal office and placeof business in New York, New York, in the business of transporting excavatedmaterials and sand, gravel, and other materials, and providing and performingrelated services.During the year ending June 1, 1958, Respondent, in the courseand conduct of its business operations, performed services valued at in excess of$100,000, of which, services valued at in excess of $80,000 were performed in Statesother than the State of New York.As stated above, Respondent made five motions to dismiss the complaint at theclose of the hearing.Three of these motions related to the jurisdiction of theNational Labor Relations Board, herein called the Labor Board.Specifically, thegrounds for the motions (not in the order made) were: (1) Respondent is notengaged in interstate commerce; (2) the Labor Board lacks authority to establish NORTHEAST COASTAL, INC.447jurisdictional standards;and (3)the standards established are arbitrary,capricious,and unreasonable.The three motions are hereby denied.Evidence adduced at the trial is thatRespondent obtained a contract to perform its services in Connecticut and movedits equipment of some four or six trucks from New York to Connecticut in orderto perform the work.When the job was done, Respondent moved its equipmentback to New York.Within the year ending June 1, 1958, Respondent performedservices valued at in excess of $100,000,of which in excess of $80,000 was per-formed in Connecticut.'These dollar amounts satisfy the Labor Board's standardsof jurisdiction.Turning to the second motion relating to the Labor Board's authorityto establish standards,the Supreme Court has said,Even when the effect of activities on interstate commerce is sufficient toenable the[Labor]Board to take jurisdiction of a complaint,the [Labor]Board sometimes properly declines to do so, stating that the policies of theAct would not be effectuated by its assertion of jurisdiction in that case.[N.L.R.B.v.Denver Building and Construction Trades Council,341 U.S. 675,684 (1951).]The courts of appeals have approved the Labor Board'spractice,for example inOptical Workers'Union Local 24859,et al. v. N.L.R.B.,227 F. 2d 687, 691(1955),the Fifth Circuit said,[T]he [Labor]Board has authority to adopt . . . [standards of jurisdiction]reasonably calculated to carry out its statutory duties . . . [and]the standardsadopted by the Board are reasonable. .. .The concluded finding that the standards are reasonable relates to the standardsestablished in 1954.(SeeJonesboro Grain Drying Cooperative,110 NLRB 481,and for a discussion of the Labor Board's practice seeBreeding Transfer Co.,110NLRB 493.)The most recent jurisdiction standard applicable to a respondentsuch as here is contained inSiemons Mailing Service,122 NLRB 81. I find theRespondent is engaged in commerce within the meaning of the Act and that assertionof jurisdiction is warranted.If.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America,Independent,Local No. 282,herein calledthe Unionor Local 282, isa labor organizationwithinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsThe complaint alleged and the facts admitted by the answer are that during theperiod from about March 1958 to June 2, 1958,Respondent paid to the employeeswho were not members or prospective members of Local 282 a rate of pay lowerthan was paid to members and prospective members of Local 282;and that duringthe period from May 1958 to about September 1958, Respondent made paymentsto the welfare trust fund of Local 282 and to the pension trust fund of Local 282 onbehalf of its employees who were members or prospective members of Local 282,and provided coverage benefits under said trust funds to such employees, butfailed tomake payment to said trust funds on behalf of its employees whowere not members or prospective members of Local 282, and failed to provide cov-erage or benefits under said trust funds,or under any plan or in any manner, onbehalf of its employees who were not members or prospective members of Local 282.There are no factual issues in the case as all facts are admitted.The only witnessin the case was the secretary-treasurer of Respondent,Andrew J. Francavilla.Hesupplemented the facts admitted above and made additional admissions.Pertinentparts of his testimony revealed that Respondent renewed its operations in NewYorkinMarch 1958 at the end of a strike in the industry which took place betweenJanuary and March 1958.Operations were slow at first as "the strike had beenso long that there was nothing ready to put everybody to work right away," butat that time Respondent had three or four employees driving.Respondent,duringthe period involved, was recognizing Local 282 as the majority representative of its1I find from the testimony given by Respondent's official that the Respondent's entirebusiness was moved to Connecticut shortly after March 1956,where it remained until itsreturn to New York about the end of November 1957. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees and was following the terms of a contract which long since had expired.The wage scale used prior to the strike was put into effect.Under it, Respondentwas paying driver employees who were members of Local 282 at the hourly rate of$2.75 while paying driver employees who were nonmembers of Local 282 at thehourly rate of $2.50. ("Nonmembers" of Local 282 were in fact members ofLocal .191, a local union affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Independent, having jurisdictionin Connecticut, except for the Charging Party, Donkis, who was not a member ofeither Local as will be developed further.).,.Thomas Donkis, Charging Party, had previously worked for the Respondent at atime when it was performing its service in Connecticut, and was rehired in NewYork,in March 1958, after Respondent had returned to New York.At the time ofthe rehire Francavilla told Donkis that he had to transfer to Local 282.Donkis toldFrancavilla that he had no book in Local 191, whereupon the latter told Donkis hehad to get a book with Local'282 but hired him on the promise he was going to geta book in Local 282.After March 1958, Francavilla switched Donkis from job tojob in an attempt to keep the union delegate who checked union books on the jobfrom finding out he was on the job and in addition kept telling the delegate thatDonkis was getting his book.Also, Francavilla turned Donkis off a job becausehe had no book. Finally on or about June 2, 1958, the following conversation tookplace between Francavilla and Donkis with the former testifying, "His [Donkis']two trucks weren't going to work, so he and the man before him were just standingthere, ready to go home. 1-usually buy coffee for the drivers in the morning.Wewere having coffee. It was just a matter of conversation. I says, `How are you mak-ing out with your book, Tom?' He says, `I ain't going to get no book. I am goingto do this with those people in Washington.' I thought the fellow was kidding along.I kidded right with him. I see he was serious. I says, `If you are not satisfied, leave.I will pay you off and that's it. I wouldn't work any place I was not satisfied.'Hesays, `Okay, pay me off' and that was it."Francavilla testified further about the same conversation, "In the course of speak-ing, like I said, you know, he says he ain't going to get no book, he is going to do thishere,2 we kept kibitzing back and forth. I saw the fellow was serious and I says tohim that he is going to have to get a book because I can't afford to keep bringing thistruck home.On account of him I keep six trucks out. That's $54.Yet I pay hima day's pay."On the pay period immediately following Donkis' termination, the new hourlypay scale of $3 for Local 282 was put into effect. In the words of Mr. Francavilla,the [Local] 282 men got $3 and the other Local also got what their bookscalled for."B.The position of the partiesIn oral argument at close of the hearing the General Counsel, among other things,spoke.briefly as to the remedy he was seeking should the alleged violation be found.In order to "make whole" the nonmembers of Local 282, he not only sought tohave each nonmember paid the difference between what he was paid in wages andwhat he would have received had he been a member of Local 282, but also hewanted a remedy for the differential caused by the payment of money into the twofunds which remedy admittedly would be greater than an ordinary cease-and-desistorder.For the discrimination in making payments into the welfare trust fund, theGeneral Counsel asked reimbursement for any benefits a nonmember of Local 282would have been entitled to had he been a member of Local 282.And with respectto the pension trust fund, the General Counsel sought to put the nonmember ofLocal 282 in as good a position pensionwise as a member of Local 282.Finally, the General Counsel stated for the record he was not contending thatDonkis was discriminatorily discharged (a "constructive discharge" hence is not al-leged).Rather he based the Section 8(a) (3) aspect of the case solely on and limitedhis requested remedy to (1) the different wage rate paid employees depending uponunion membership, and (2) the disparate treatment with respect to welfare trustfund and pension trust fund accorded employees depending upon their union member-ship.However, he did contend that there were independent violations of Section8(a) (1) such as the switching of Donkis from job to job.,-Counsel for Respondent argued the "facts of life," i.e., the only reason the Com-pany made different payments with respect to wages and trust funds was because itwanted to stay in business.He argued that Respondent was not in the business ofsetting up pensions and.trusts and it resists establishing any funds for the nonmem-2I find the phrase ". . . be is going to do this here" relates to this case before theLabor Board which Donkis was going to put in action by filing the charge herein. NORTHEAST COASTAL, INC.449hers.Itwould make whole any employee paid on a differential rate of pay,if founddiscriminatory under the Act, and cease and desist,but as there was no intent to dis-criminate,and there was only one employee in the Respondent's office(a memberof Local 282 employed on the scales)the usual posting of notices should be dis-pensed with.Not only dispensed with under all the circumstances including thefact that the Company might lose business from potential customers who come intothe office,but also because there is no authority for the posting of notices in theAct itself.C. Concluding findingsWhen Respondent,recognizing Local 282 as the majority representative of itsemployees,paid its employees who were members of Local 282 more wages than itpaid identical employees who were nonmembers of Local 282, it discriminatedagainst those of its employees who were nonmembers of Local 282 in favor of thoseemployees who were members of Local 282.Since this discrimination is inherentlyconducive to increased membership in Local 282 and since discrimination that en-courages membership in a labor organization is outlawed by Section 8(a)(3) ofthe Act, the Respondent violated this section. In addition,by the above conduct,the Respondent has interfered with, restrained,or coerced employees in the exer-cise of the rights guaranteed them in Section 7, namely, the right to refrain fromforming, joining,or assisting labor organizations,and accordingly violated Sec-tion 8(a)(1) of the Act.The Supreme Court, upholding the Second Circuit, said.in a similar case:The court there held that disparate wage treatment of employees based solelyon union membership status is"inherently conducive to increased unionmembership."In holding that a natural consequence of discrimination, basedsolely on union membership or lack thereof,isdiscouragement or encourage-ment of membership in such union,the court merely recognized a fact ofcommon experience-that the desire of employees to unionize is directly pro-portional to the advantages thought to be obtained from such action.No morestriking example of discrimination so foreseeably causing,employee responseas to obviate the need for any other proof of intent is apparent than the pay-ment of different wages to union employees doing a job than to non-unionemployees doing the same job.[Radio Officers Union v. N.L.R.B.(GaynorNews Company,Inc.),347 U.S.17, 46.]It follows that the disparate treatment of employees in that Respondent paid inmoney to the welfare trust fund and to the pension trust fund for its employees whowere members of Local 282 but made no similar provision for its employees whowere not members of Local 282 is likewise a discrimination which encouragesmembership in Local 282 and hence this conduct also violates Section 8(a)(3) oftheAct.As this conduct also interferes with,restrains,or coerces employees inthe exercise of their Section 7 rights under the Act,the Respondent violated Sec-tion 8(a) (1) of the Act.Accordingly,the two motions made by Respondent atthe close of the hearing that the General Counsel(1) failed to prove the allega-tions, and(2) failed to prove that Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and(3), are denied.Based on the conduct admitted by Mr. Francavilla,Respondent'ssecretary-treasurer,Ifind,as alleged in the complaint,that on or about June 2, 1958, andduring the period from March 15 to June 1, 1958,Respondent promised its em-ployees economic benefits and other benefits if they became members of Local 282,and threatened employees with lower pay, discharge,and other reprisals if theydid not become members of Local 282. This conduct violated Section 8(a)(a)(!) oftheAct.By considering the oral argument made by the General Counsel at theclose of the proceeding as a request for more precise findings of violations of Sec-tion 8(a)(1) and accordingly as an amendment to the complaint made on therecord, I find the following conduct to violate Section 8(a)(1) of the Act:(1) Francavilla told Donkis at the time of his rehire in March 1958 that he hadto transfer to Local 282;(2) Francavilla switched Donkis from job to job becausehe was not a member of Local 282;3(3) Francavilla turned Donkis off a job be-cause he had no book in Local 282; 4 (4)interrogation by Francavilla on or aboutJune 2, 1958,when he asked Donkis,"How are you making out with your book,Tom?"; and(5) the statements made by Francavilla to Donkins on or about June 2,1958, "I will pay you off and that's it.Iwouldn'twork any place I was not satis-8There is no issue as to whether this is a violation of Section 8(a) (3).Same as above.525543-60--vol. 124-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled," and that he (Donkis) was going to have to get a book in Local 282 "becauseI can't afford to keep bringing this truck home."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYIwill recommend the usual remedy making whole those employees who fromMarch 1958, when Respondent renewed his operations in New York, received lesswages because they were nonmembers of Local 282 than members of Local 282received, by ordering Respondent to pay them the difference in the wages. I willnot recommend a remedy as suggested by the General Counsel with respect to thedisparate treatment in the welfare trust fund and pension trust fund other thanthe usual cease-and-desist order.It is beyond the power of Respondent and theLabor Board to order the Union to take into membership any particular employee.As membership is necessary to qualify for welfare payments and pensions, I haveno power to qualify nonmembers of Local 282 for benefits under the trust funds.Likewise, as Respondent is the employer and not an insurer of employees, the totalliabilities it is subject to would be the payment of money equal to that paid into thetwo trust funds.But a payment of this money to nonmembers of Local 282 wouldnot be the equivalent of giving them coverage under the trusts and hence would notmake them whole. Rather, it would appear to be more in the nature of a penaltyassessed against the employer, and as such would exceed the provisions of the Act.Accordingly, I find the policies of the Act would not be effectuated by the establish-ment of trusts by Respondent, or the payment of money by Respondent to non-members of Local 282 equivalent to the money paid into the trust funds for thebenefit of members of Local 282.Finally, with respect to the two points raised by Respondent as to the posting ofnotices, the Supreme Court has answered the second point by saying,Only a word need be said of that part of the Board's order requiring theposting of notices.We have often held that the posting of notices advisingthe employees of the Board's order and announcing the readiness of the em-ployer to obey it is within the authority conferred on the Board by § 10(c) oftheAct "to take such affirmative action.as will effectuate the policies"of the Act. [Cases cited.][N.L.R.B. v. Express Publishing Company,312U.S. 426, 438 (1941).]Further, as the circumstances stated by Respondent are not sufficient to cause adeparture from the universal practice of the Labor Board in ordering notices to beposted, I will deny Respondent's request to deviate from this practice.In order to insure expeditious compliance with the recommended back-pay order,I shall recommend that the Respondent, upon reasonable request, make any perti-nent records available to the Board and its agents.5Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating with respect to the payment of wages, and the payment ofmoney into the welfare trust fund and into the pension trust fund, based uponmembership in Local 282, as found above, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By the above conduct, and by otherwise interfering with, restraining, and co-ercing its employees in the exercise of rights guaranteed them by Section 7 of theAct, as found above, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.[Recommendations omitted from publication.]5F. W. WoolworthCompany,90NLRB 289.